J-S07018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DAVID ADAMS                              :
                                          :
                    Appellant             :     No. 2061 EDA 2016

           Appeal from the Judgment of Sentence June 20, 2016
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0012394-2013


BEFORE: BENDER, P.J.E., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                           FILED AUGUST 02, 2018

      David Adams appeals from the judgment of sentence entered in the

Philadelphia County Court of Common Pleas following his conviction for

unlawful contact with a minor (sexual offenses). Adams contends that the

Commonwealth introduced insufficient evidence to support his conviction. We

affirm.

      On September 5, 2013, Appellant was charged with numerous offenses

stemming from allegations of sexual abuse by his juvenile niece, C.A.

Specifically, C.A. alleged that Appellant raped her on three separate occasions

in 2012. C.A. was just ten years old in 2012.
J-S07018-18



       On January 20, 2016, Appellant proceeded to trial on the charges of

rape of a child and unlawful communication with a minor.1 Following the

presentation of evidence, including the testimony of C.A., the jury convicted

Appellant of unlawful contact with a minor (sexual offenses).2 The trial court

sentenced Appellant to six to fourteen years’ imprisonment. This timely appeal

follows.

       Appellant’s sole challenge on appeal is to the sufficiency of the evidence

underlying his conviction. Specifically, Appellant contends the evidence was

insufficient as “there [was] a lengthy period of time between the alleged

incident and any disclosure by the complainant and the details of the alleged

incident [by complainant] were vague[.]”Appellant’s Brief, at 3 (capitalization

omitted). However, neither arguments go to sufficiency of the evidence. These

are weight of the evidence claims. See Commonwealth v. Snoke, 580 A.2d

295, 298 (Pa. Super. 1990) (finding the timing of a complaint of sexual abuse

is a factor bearing upon the credibility of the witness); see also

Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa. Super. 2011) (claims

directed entirely at the credibility of a witness challenge the weight, not the

sufficiency, of evidence). As Appellant has not properly raised a weight claim


____________________________________________


1 The Commonwealth withdrew all other charges against Appellant prior to
trial. See N.T., Trial, 1/27/17, at 5.

2 The jury was unable to reach a unanimous decision on the rape of a child
charge.



                                           -2-
J-S07018-18



on appeal, these specific arguments are waived. See Pa.R.Crim.P. 607(A)(1)-

(3).

       Appellant, however, does purport to challenge the sufficiency of the

evidence through his assertion that the lack of physical evidence defeats his

conviction.3 See Appellant’s Brief, at 3, 13-14. Our standard of review for a

challenge to the sufficiency of the evidence is to determine whether, when

viewed in a light most favorable to the verdict winner, the evidence at trial

and all reasonable inferences therefrom are sufficient for the trier of fact to

find that each element of the crimes charged is established beyond a

reasonable doubt. See Commonwealth v. Dale, 836 A.2d 150, 152 (Pa.

Super. 2003). “The Commonwealth may sustain its burden of proving every

element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa.

Super. 2007) (citation omitted).

       “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). Any doubt

raised as to the accused’s guilt is to be resolved by the fact-finder. See id.

“As an appellate court, we do not assess credibility nor do we assign weight

to any of the testimony of record.” Commonwealth v. Kinney, 863 A.2d

581, 584 (Pa. Super. 2004) (citation omitted). Therefore, we will not disturb
____________________________________________


3 To the extent Appellant is attempting to argue that the lack of physical
evidence weakens the Commonwealth’s case, this claim goes to the weight of
the evidence, rather than the sufficiency. As discussed above, Appellant failed
to preserve any challenges to the weight of the evidence.

                                           -3-
J-S07018-18



the verdict “unless the evidence is so weak and inconclusive that as a matter

of law no probability of fact may be drawn from the combined circumstances.”

Bruce, 916 A.2d at 661 (citation omitted).

      An individual commits unlawful contact with a minor if “he is

intentionally in contact with a minor … for the purpose of engaging in activity

prohibited under Chapter 31 (relating to sexual offenses).” 18 Pa.C.S.A. §

6318(a)(1). Despite Appellant’s assertion to the contrary, this crime does not

require that the Commonwealth present any physical evidence of the

underlying sexual offense in order to sustain a conviction. This claim is utterly

frivolous. As Appellant does not challenge the Commonwealth’s evidence

relating to any actual element of this offense, his sufficiency claim fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/18




                                      -4-